  Case 13-42322        Doc 45      Filed 06/11/20 Entered 06/11/20 11:06:52               Desc Main
                                     Document     Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:
                                                         Case No. 1:13-bk-42322

     THOMAS KEITH SLIWA, JR.                             Chapter 13

                                                         Honorable Carol A. Doyle
                                    Debtor(s)

                                AMENDED NOTICE OF MOTION

 FIRST MIDWEST BANCORP, INC.                         FIRST MIDWEST BANCORP, INC.
 Attn: Michael J. Scudder, President                 Attn: Nicholas J. Chulos, Secretary
 8750 West Bryn Mawr Avenue                          8750 West Bryn Mawr Avenue
 Suite 1300                                          Suite 1300
 Chicago, Illinois 60631                             Chicago, Illinois 60631

        PLEASE TAKE NOTICE that on June 25, 2020, at 10:00 AM, I will appear before the
Honorable Carol A. Doyle, or any Judge sitting in that Judge’s place, and present DEBTOR’S
MOTION TO AVOID JUDICIAL LIEN OF BRIDGEVIEW BANK GROUP, a copy of which is
attached.

        This Motion will be presented and heard telephonically. No personal appearance in court
is necessary or permitted. To appear and be heard telephonically on this Motion, you must set up and
use an account with Court Solutions, LLC. You can set up an account at www.courtsolutions.com or
by calling Court Solutions, LLC at (917) 746-7476.

         If you disagree with this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the Motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the relief sought herein in advance without hearing.

                                                        THOMAS KEITH SLIWA, JR.

                                                        By: /s/ Joseph S. Davidson

                                                        Joseph S. Davidson
                                                        SULAIMAN LAW GROUP, LTD.
                                                        2500 South Highland Avenue
                                                        Suite 200
                                                        Lombard, Illinois 60148
                                                        +1 630-581-5450
                                                        jdavidson@sulaimanlaw.com
  Case 13-42322        Doc 45     Filed 06/11/20 Entered 06/11/20 11:06:52              Desc Main
                                    Document     Page 2 of 6



                                  CERTIFICATE OF SERVICE

        I, Joseph S. Davidson, certify that I caused a copy of this notice and Motion to be served, via
electronic case filing to Tom Vaughn, Chapter 13 Trustee and via United States Certified Mail® to
FIRST MIDWEST BANCORP, INC. c/o Michael J. Scudder, President and Nicholas J. Chulos,
Secretary, on June 11, 2020 before the hour of 5:00 p.m. from the office located at 2500 South Highland
Avenue, Suite 200, Lombard, Illinois 60148.

                                                       /s/ Joseph S. Davidson
  Case 13-42322        Doc 45      Filed 06/11/20 Entered 06/11/20 11:06:52              Desc Main
                                     Document     Page 3 of 6



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                        Case No. 1:13-bk-42322

     THOMAS KEITH SLIWA, JR.                            Chapter 13

                                                        Honorable Carol A. Doyle
                                    Debtor(s)

                        DEBTOR’S AMENDED MOTION TO AVOID
                      JUDICIAL LIEN OF BRIDGEVIEW BANK GROUP

          NOW COMES THOMAS KEITH SLIWA, JR. (the “Debtor”), through undersigned counsel,

pursuant to 11 U.S.C. § 522(f), moving the Court to avoid BRIDGEVIEW BANK GROUP’s judicial

lien. In support thereof, Debtor asserts as follows:

          1.    Debtor filed for relief under Chapter 13 of the Bankruptcy Code on October 29, 2013.

          2.    On January 13, 2014, the case was converted from Chapter 13 to Chapter 7.

          3.    On February 10, 2014, the Trustee held the § 341 meeting of creditors.

          4.    Subsequently, the Trustee filed a no-asset report the following day.

          5.    Debtor received a discharge on April 14, 2014; the bankruptcy case was closed on April

17, 2014.

          6.    On May 13, 2019, First Midwest Bancorp, Inc. ("First Midwest"), the holding company

of First Midwest Bank, announced it completed its acquisition of Bridgeview Bank.

          7.    On June 11, 2020, Debtor's Chapter 7 case was reopened.

          8.    At the time of filing for relief under Chapter 7, Bridgeview Bank Group held a claim

against the Debtor as result of judgment entered against the Debtor on October 7, 2013, in the amount

of $289,320.25.
  Case 13-42322        Doc 45      Filed 06/11/20 Entered 06/11/20 11:06:52               Desc Main
                                     Document     Page 4 of 6


        9.      The following day, on October 8, 2013 Bridgeview Bank Group recorded a

Memorandum of Judgment against the Debtor in the Office of the Cook County Recorder of Deeds in

the amount of $289,320.25.

        10.     Debtor owns a residence, being a single-family home located at 4018 West Newport

Avenue, Chicago, Illinois 60641 (“Debtor’s residence”).

        11.     The value of Debtor’s residence at time of Debtor’s bankruptcy filng was $235,979.00.

See Doc. #1, Voluntary Petition, Schedule A.

        12.     Two mortgages encumbered Debtor’s residence – in amount of $268.659.00 and

$35,000.00

        13.     Debtor seek to avoid the judicial lien of Bridgeview Bank Group as, pursuant to 11

U.S.C. § 522(f), the judicial lien of Bridgeview Bank Group impairs their homestead exemption.

        14.     Section 522(f)(1)(A) of the Bankruptcy Code generally permits a debtor to avoid the

fixing of a judicial lien on an interest in the debtor's property to the extent that such lien impairs the

debtor's entitlement to an exemption under 11 U.S.C. § 522(b). See 11 U.S.C. § 522(f)(1)(A).

        15.     A "judicial lien" is a "lien obtained by judgment, levy, sequestration, or other legal or

equitable process or proceeding." 11 U.S.C. § 101(36).

        16.     Bridgeview Bank Group had a judicial lien against Debtor’s residence subordinate to

both mortgage liens.

        17.     Section 522(f)(1) provides in relevant part:

        The debtor may avoid the fixing of a lien on an interest of the debtor in property to the
        extent that such lien impairs an exemption to which the debtor would have been entitled
        under subsection (b) of this section, if such lien is –

                (A)     a judicial lien, other than a judicial lien that secures a debt – [for
                        alimony, maintenance, and support].

11 U.S.C. § 522(f)(1)(A).
  Case 13-42322          Doc 45      Filed 06/11/20 Entered 06/11/20 11:06:52              Desc Main
                                       Document     Page 5 of 6


         18.     Subsection 2 of § 522(f) provides the mathematical formula for determining

impairment as follows:

         For purposes of this subsection, a lien shall be considered to impair an exemption to
         the extent that the sum of –

                 (i)     the lien;

                 (ii)    all other liens on the property; and

                 (iii)   the amount of the exemption that the debtor could claim if there were
                         no liens on the property;

         Exceeds the value that the debtor’s interest in the property would have in the absence
         of any liens.

11 U.S.C. § 522(f)(2)(A).

         19.     Hence, under these provisions, a debtor may avoid a judicial lien to the extent that it

impairs an exemption to which the debtor would otherwise be entitled.

         20.     In Sheth v. Affiliated Realty & Mgmt. Co. (In re Sheth), 225 B.R. 913 (Bankr. N.D. Ill.

1998), the court opined:

         when the property's value, minus the sum of (i) other liens, (ii) the exemption and (iii)
         the judicial lien, produces a negative number, this is the extent to which the lien should
         be avoided. This is the extent to which the exemption is impaired. It may be more or
         less than the face amount of the judicial lien and may result in a full or a partial
         avoidance of that lien.

Id. Accord In re Silveira, 141 F.3d 34, 38 (1st Cir. 1998); Nelson v. Scala, 192 F.3d 32, 34 (1st Cir.

1998); In re Falvo, 227 B.R. 662, 666 (B.A.P. 6th Cir. 1998); In re Hanger, 217 B.R. 592, 595 (B.A.P.

9th Cir. 1997), aff'd, 196 F.3d 1292 (9th Cir. 1999); In re Cisneros, 257 B.R. 332, 335 (Bankr. D. N.M.

2000).

         21.     Applying the Sheth holding to the instant matter, the Court calculates the judicial lien

avoidance as follows:

          Fair Market Value of Real Estate             235,979.00
          Less Sum of-Mortgage                         303,659.00
          Less Homestead exemptions of Debtor          15,000.00
          Judicial Lien                                289,320.25
  Case 13-42322           Doc 45   Filed 06/11/20 Entered 06/11/20 11:06:52             Desc Main
                                     Document     Page 6 of 6


         Sub-total                                   607,979.25
         Extent of Impairment                        - 372,000.25
         Net Lien Surviving Avoidance                0.00

       22.     Pursuant to §522(f)(2)(A), the sum of (i) the judicial lien ($289,320.25), (ii) all other

liens ($303,659.00), and (iii) the amount of the Debtor’s homestead exemption ($15,000.00) – which

sum equals $607,979.25– exceeds the value that the Debtor’s residence would have in an

unencumbered state ($235,979.00) and exceeds that value by $372,000.25.

       23.     Hence, Bridgeview Bank Group’s judicial lien impairs the Debtor’s exemption to the

extent of $372,000.25.

       24.     Accordingly, Bridgeview Bank Group’s judicial lien is subject to avoidance in its

entirety by the Debtor.

       WHEREFORE, the Debtor, THOMAS KEITH SLIWA, JR., respectfully requests the Court:

       A.      enter an Order avoiding Bridgeview Bank Group’s judgment lien in its entirety; and

       B.      grant such other relief as the Court deems just and proper.

Dated: June 11, 2020                                   Respectfully submitted,

                                                       THOMAS KEITH SLIWA, JR.

                                                       By: /s/ Joseph S. Davidson

                                                       Joseph S. Davidson
                                                       SULAIMAN LAW GROUP, LTD.
                                                       2500 South Highland Avenue
                                                       Suite 200
                                                       Lombard, Illinois 60148
                                                       +1 630-575-8181
                                                       jdavidson@sulaimanlaw.com
